

115 HR 538 RS: Ocmulgee Mounds National Historical Park Boundary Revision Act of 2017
U.S. House of Representatives
2017-05-09
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



IICalendar No. 63115th CONGRESS1st SessionH. R. 538[Report No. 115–50]IN THE SENATE OF THE UNITED STATESJanuary 31, 2017ReceivedFebruary 1, 2017Read twice and referred to the Committee on Energy and Natural ResourcesMay 9, 2017Reported by Ms. Murkowski, with an amendmentStrike out all after the enacting clause and insert the part printed in italicAN ACTTo redesignate Ocmulgee National Monument in the State of Georgia and revise its boundary, and for
			 other purposes.
	
 1.Short titleThis Act may be cited as the Ocmulgee Mounds National Historical Park Boundary Revision Act of 2017. 2.DefinitionsIn this Act:
 (1)MapThe term map means the map entitled Ocmulgee National Monument Proposed Boundary Adjustment, numbered 363/125996, and dated January 2016. (2)Historical parkThe term Historical Park means the Ocmulgee Mounds National Historical Park in the State of Georgia, as redesignated in section 3.
 (3)SecretaryThe term Secretary means the Secretary of the Interior. 3.Ocmulgee Mounds National Historical Park (a)RedesignationOcmulgee National Monument, established pursuant to the Act of June 14, 1934 (48 Stat. 958), shall be known and designated as Ocmulgee Mounds National Historical Park.
 (b)ReferencesAny reference in a law, map, regulation, document, paper, or other record of the United States to Ocmulgee National Monument, other than in this Act, shall be deemed to be a reference to Ocmulgee Mounds National Historical Park. 4.Boundary adjustment (a)In generalThe boundary of the Historical Park is revised to include approximately 2,100 acres, as generally depicted on the map.
 (b)Availability of mapThe map shall be on file and available for public inspection in the appropriate offices of the National Park Service, the Department of the Interior.
			5.Land acquisition; no buffer zones
 (a)Land acquisitionThe Secretary is authorized to acquire land and interests in land within the boundaries of the Historical Park by donation or exchange only (and in the case of an exchange, no payment may be made by the Secretary to any landowner). The Secretary may not acquire by condemnation any land or interest in land within the boundaries of the Historical Park. No private property or non-Federal public property shall be included within the boundaries of the newly expanded portion of the Historical Park under section 4(a) without the written consent of the owner of such property.
 (b)No buffer zonesNothing in this Act, the establishment of the Historical Park, or the management of the Historical Park shall be construed to create buffer zones outside of the Historical Park. That an activity or use can be seen or heard from within the Historical Park shall not preclude the conduct of that activity or use outside the Historical Park.
 6.AdministrationThe Secretary shall administer any land acquired under section 5 as part of the Historical Park in accordance with applicable laws and regulations.
		7.Ocmulgee River corridor special resource study
 (a)In generalThe Secretary shall conduct a special resource study of the Ocmulgee River corridor between the cities of Macon, Georgia, and Hawkinsville, Georgia, to determine—
 (1)the national significance of the study area; (2)the suitability and feasibility of adding lands in the study area to the National Park System; and
 (3)the methods and means for the protection and interpretation of the study area by the National Park Service, other Federal, State, local government entities, affiliated federally recognized Indian tribes, or private or nonprofit organizations.
 (b)CriteriaThe Secretary shall conduct the study authorized by this Act in accordance with section 100507 of title 54, United States Code.
 (c)Results of studyNot later than 3 years after the date on which funds are made available to carry out this section, the Secretary shall submit to the Committee on Natural Resources of the House of Representatives and the Committee on Energy and Natural Resources of the Senate—
 (1)the results of the study; and (2)any findings, conclusions, and recommendations of the Secretary.
	
 1.Short titleThis Act may be cited as the Ocmulgee Mounds National Historical Park Boundary Revision Act . 2.DefinitionsIn this Act:
 (1)Historical parkThe term Historical Park means the Ocmulgee Mounds National Historical Park in the State of Georgia, as redesignated by section 3(a)(1).
 (2)MapThe term map means the map entitled Ocmulgee National Monument Proposed Boundary Adjustment, numbered 363/125996, and dated January 2016. (3)SecretaryThe term Secretary means the Secretary of the Interior.
 (4)Study areaThe term study area means the Ocmulgee River corridor between the cities of Macon, Georgia, and Hawkinsville, Georgia.
			3.Ocmulgee Mounds National Historical Park
			(a)Redesignation
 (1)In generalThe Ocmulgee National Monument, established pursuant to the Act of June 14, 1934 (48 Stat. 958, chapter 519), shall be known and designated as the Ocmulgee Mounds National Historical Park.
 (2)ReferencesAny reference in a law, map, regulation, document, paper, or other record of the United States to the Ocmulgee National Monument shall be deemed to be a reference to the Ocmulgee Mounds National Historical Park.
				(b)Boundary adjustment
 (1)In generalThe boundary of the Historical Park is revised to include approximately 2,100 acres of land, as generally depicted on the map.
 (2)Availability of mapThe map shall be on file and available for public inspection in the appropriate offices of the National Park Service.
				(c)Land acquisition
 (1)In generalThe Secretary may acquire land and interests in land within the boundaries of the Historical Park by donation, purchase from a willing seller with donated or appropriated funds, or exchange.
 (2)LimitationThe Secretary may not acquire by condemnation any land or interest in land within the boundaries of the Historical Park.
 (d)AdministrationThe Secretary shall administer any land acquired under subsection (c) as part of the Historical Park in accordance with applicable laws (including regulations).
			4.Ocmulgee River corridor special resource study
 (a)In generalThe Secretary shall conduct a special resource study of the study area. (b)ContentsIn conducting the study under subsection (a), the Secretary shall—
 (1)evaluate the national significance of the study area; (2)determine the suitability and feasibility of designating the study area as a unit of the National Park System;
 (3)consider other alternatives for preservation, protection, and interpretation of the study area by the Federal Government, State or local government entities, or private and nonprofit organizations;
 (4)consult with interested Federal agencies, State or local governmental entities, private and nonprofit organizations, or any other interested individuals; and
 (5)identify cost estimates for any Federal acquisition, development, interpretation, operation, and maintenance associated with the alternatives.
 (c)Applicable lawThe study required under subsection (a) shall be conducted in accordance with section 100507 of title 54, United States Code.
 (d)ReportNot later than 3 years after the date on which funds are first made available to carry out the study under subsection (a), the Secretary shall submit to the Committee on Natural Resources of the House of Representatives and the Committee on Energy and Natural Resources of the Senate a report that describes—
 (1)the results of the study; and (2)any conclusions and recommendations of the Secretary.May 9, 2017Reported with an amendment